DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9, 11-20 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.   Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 20160286453 A1)  and Ingale (US 2018/0132168 A1) in view of Bongaarts (US 2019/0037468 A1)


Regarding claim 1, Roberts (US 2016/0286453 A1) teaches a method performed by a wireless communication node, comprising: 
transmitting a message to a wireless communication device for the wireless communication device to select a second cell to stay,( (see para 0048 “a terminal camps on a cell of an UMTS or GERAN system, and the UMTS or GERAN system delivers a public priority list. Accordingly, the terminal can only obtain the public priority list from the UMTS or GERAN system broadcast information… The public priority list delivered from the UMTS or GERAN system broadcast information indicates that the priority is LTE>UMTS>GERAN.”; see  para [0052] “In step 202, the terminal performs cell reselection according to the above public priority list. Since the priority of the public priority list is LTE>UMTS>GERAN, the terminal reselects a cell of an LTE system.”)[ cell of UMTS is interpreted as first cell where terminal is camped on and LTE is the second selected cell based on the received priority information of GERAN and LTE cell];
 	a second RAT, different from the first RAT, is used in the second cell, (see  para [0052] “In step 202, the terminal performs cell reselection according to the above public priority list. Since the priority of the public priority list is LTE>UMTS>GERAN, the terminal reselects a cell of an LTE system.”)[GERAN , UMTS , LTE are different RATs and priority information about these RATs is interpreted as information based on which RAT is selected]
Roberts fails to teach receiving a random access preamble from a wireless communication device which currently camps in a first cell in which a first radio access technology (RAT) is used; Roberts teaches transmitting a message however it doesn’t teach a message as a random access response; the message comprises information indicating whether to stay in either the first cell or the second cell based on respective measured reference signal received power (RSRP) values in the first and second cells and a predefined offset between the respective RSRP values.
Ingale teaches receiving a random access preamble from a wireless communication device which currently camps in a first cell in which a first radio access technology (RAT) is used (See para 0201 “the UE at step 502 transmits PRACH preamble i.e. message1 (MSG1) to the gNB103”;see para 0101 “a set of 5G eNBs 103a, 103b (hereafter, the label of the 5G eNB is 103),” see para 0175 “UE 102 camps on the cell 104 based on at least the cell selection,); 
a message as a random access response (See para 0207 “the gNB 103 sends some SI (e.g. non-service specific information such as inter frequency/RAT cell reselection information which are needed by each UE and are not included in the MSI) in random access response message (MSG2)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a random access response with inter frequency information in the system of Roberts. The motivation is to address requirement in terms of data rate and reliability. (Ingale: see para 0007).
Modified Roberts doesn’t teach the message comprises information indicating whether to stay in either the first cell or the second cell based on respective measured reference signal received power (RSRP) values in the first and second cells and a predefined offset between the respective RSRP values.
Bongaarts (US 2019/0037468 A1) teaches the message comprises information indicating whether to stay in either the first cell or the second cell based on respective measured reference signal received power (RSRP) values in the first and second cells and a predefined offset between the respective RSRP values.(See para 0053 “e process can include determining one or more first characteristics of a serving cell for a user equipment (UE). As discussed herein, the serving cell can include a base station that is providing a connection to the UE for facilitating a communication between the UE and other UEs or devices on a network. ..In some examples, characteristics of the serving cell can include, but are not limited to, an RSSI associated with a connection, a type of wireless technology utilized by the serving cell (e.g., 2G, 3G, 4G, 5G, etc.), …parameters indicating whether motion data can be considered in handovers associated with the serving cell, a speed threshold”; the operation 302 can include receiving the first characteristics from the serving cell or another network device”; see para 0066 “the motion data threshold can be based at least in part on a RSSI (or strength indicator, in general) of the signal received by the UE from the serving cell (e.g., the serving cell RSSI)”; see para 0062 “when a signal strength indicates that a handover request can be granted to handover the UE from a WAN serving cell to a small cell candidate cell”) [ first characteristics includes RSSI associated with a connection, a type of wireless technology utilized by the serving cell (e.g., 2G, 3G, 4G, 5G, etc.), …parameters indicating whether motion data can be considered in handovers associated with the serving cell; receiving the first characteristics from the serving cell implies receiving the first message with characteristics such as RSSI Which indicates handover or stay in the serving cell; motion threshold based on RSSI is interpreted as an offset]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the message comprises information indicating whether to stay in either the first cell or the second cell based on respective measured reference signal received power (RSRP) values in the system of Roberts. The motivation is to direct improved wireless handover (Bongaarts: see para 0009)
Regarding claim 2, Roberts teaches wherein the first and second RAT are each selected from a group consisting of: a global system for mobile communications (GSM) technology, a narrowband Internet-of-Things (NB-IoT) technology, an enhanced machine-type communications (eMTC) technology, a long-term evolution (LTE) technology, and a new radio (NR) technology. (see para 0027 “UMTS and GERAN systems are taken as an example to describe the embodiments of the invention for ease of illustration. The embodiments of the invention are equally applicable to other non-LTE systems, for example, the GSM system”; see para 0033 “see para 0033 “the terminal performs cell reselection according to the obtained dedicated priority list. Since the dedicated priority list indicates a priority as GERAN>UMTS>LTE”)
Regarding claims 3,  Roberts teaches transmitting the message through a broadcast channel, wherein the message is included in at least one system information block. (see para 0030 “deliver a public priority list in system broadcast information.”)
Regarding claim 4, Roberts teaches wherein the information comprises at least one of:  information indicating whether to stay in either the first cell or the second cell based on a predefined cell selection priority value (see para 0048 “The public priority list delivered from the UMTS or GERAN system broadcast information indicates that the priority is LTE>UMTS>GERAN…. The dedicated priority list delivered in the LTE system via a dedicated signaling, the dedicated priority list indicates that the priority is GERAN>UMTS>LTE.”)[ GERAN> UMTS is interpreted as GERAN has high priority value that UMTS priority and cell reselection based on the priority received in the system information ] 

6.        Claims 5- 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 20160286453 A1)  and Ingale (US 2018/0132168 A1) in view of Bongaarts (US 2019/0037468 A1) and further  in view of Baek (US 2020/0029297 A1).

Regarding claim 5, Modified Roberts doesn’t teach wherein the wireless communication device is in a radio resource control (RRC) idle mode.
	Baek teaches wherein the wireless communication device is in a radio resource control (RRC) idle mode. (See para 0093 “when the MIB 110 and/or the eBCH 120 are received, the terminal in the idle mode”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the wireless communication device is in a radio resource control (RRC) idle mode in the system of Modified Roberts. The motivation is to identify paging area information of a base station when the MIB and/or the eBCH  are received. (Baek: see para 0092)

Regarding claim 6, Modified Roberts doesn’t teach wherein the information comprises at least one of: respective cell coverage ranges of the first and second cells;  information indicating a correspondence between a first service that the wireless communication device is configured to receive and the first RAT; information indicating a correspondence between a second service that the wireless communication device is configured to receive and the second RAT;  respective timing synchronization information of the first and second cells; a portion of at least one system information block associated with the first cell; and a portion of at least one system information block associated with the second cell. 
Baek teaches wherein the information comprises at least one of:  a portion of at least one system information block associated with the second cell. (see para 0244 “The indicator of the 5G base station 2030 may be included in system information (e.g., an MIB, an SIB, etc.)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the portion of at least one system information block associated with the first cell in the system of Modified Roberts. The motivation is to accessing a cell by a terminal based on the information (Baek: see para 0085)

Regarding claim 7, Modified Roberts doesn’t teach wherein the wireless communication device is in a radio resource control (RRC) connected mode.
Baek teaches wherein the wireless communication device is in a radio resource control (RRC) connected mode. (See para 0266 “the terminal 2610 transitions from the idle mode to the connected mode.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the wireless communication device is in a radio resource control (RRC) connected mode in the system of Modified Roberts. The motivation is to perform a system access procedure, by the terminal (Baek: para 0266)


	Regarding claim 9, Roberts teaches wherein the information comprises at least one of:  information of the second RAT. (see para 0048 “The public priority list delivered from the UMTS or GERAN system broadcast information indicates that the priority is LTE>UMTS>GERAN…. The dedicated priority list delivered in the LTE system via a dedicated signaling, the dedicated priority list indicates that the priority is GERAN>UMTS>LTE.”;  see para 0028 “A priority in the priority list may refer to the priority level of a frequency or a Radio Access Technology (RAT).”)[ GERAN, UMTS , LTE are different RAT with different priority wherein priority is interpreted as information]

Regarding claim 11, Modified Roberts doesn’t teach wherein the information comprises at least one of: scheduling grant information to initiate a random access procedure;  respective frequencies of carriers used by the second RAT; a cell identity of the second cell; information of the second RAT; respective timing synchronization information of the first and second cells; a portion of at least one system information block associated with the first cell; and a portion of at least one system information block associated with the second cell.
	Baek teaches wherein the information comprises at least one of: scheduling grant information to initiate a random access procedure;  respective frequencies of carriers used by the second RAT; a cell identity of the second cell; information of the second RAT; respective timing synchronization information of the first and second cells; a portion of at least one system information block associated with the first cell; and a portion of at least one system information block associated with the second cell. (see para 0244 “The indicator of the 5G base station 2030 may be included in system information (e.g., an MIB, an SIB, etc.)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the portion of at least one system information block associated with the first cell in the system of Modified Roberts. The motivation is to accessing a cell by a terminal based on the information (Baek: see para 0085)

7.     Claims 12-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 20160286453 A1) and Singh (US 20030139184) in view of Kazmi (US 2020/0015097).

Regarding claim 12, Roberts teaches a method performed by a wireless communication device, comprising: 
receiving a message from a wireless communication node,wherein the wireless communication device currently camps in a first cell in which a first radio access technology (RAT) is used (see para 0048 “a terminal camps on a cell of an UMTS or GERAN system, and the UMTS or GERAN system delivers a public priority list), and
 wherein the message indicates, information about a second cell in which a second RAT, different from the first RAT, is used(see para 0048 “a terminal camps on a cell of an UMTS or GERAN system, and the UMTS or GERAN system delivers a public priority list. Accordingly, the terminal can only obtain the public priority list from the UMTS or GERAN system broadcast information… The public priority list delivered from the UMTS or GERAN system broadcast information indicates that the priority is LTE>UMTS>GERAN.”; see para 0051 “In step 201, a terminal obtains a public priority list from an UMTS or GERAN system broadcast information and stores the priority list. “; see  para [0052] “In step 202, the terminal performs cell reselection according to the above public priority list. Since the priority of the public priority list is LTE>UMTS>GERAN, the terminal reselects a cell of an LTE system.”)[  priority information is interpreted as information about the second cell]; and 
based on the information, selecting the second cell to stay. (see  para [0052] “In step 202, the terminal performs cell reselection according to the above public priority list. Since the priority of the public priority list is LTE>UMTS>GERAN, the terminal reselects a cell of an LTE system.”)[GERAN , UMTS , LTE are different RATs and priority information about these RATs is interpreted as information based on which RAT is selected]
Roberts fails to teach wherein the information comprises information indicating whether to switch to the second cell  and indicating whether the wireless communication device is in a normal coverage mode or in an enhanced coverage mode.
Singh teaches wherein the information comprises information indicating whether to switch to the second cell based on a coverage mode of the wireless communication device.  (See para 0034 “It is necessary to perform a handover, namely inter-RAT handover, when the dual mode user equipment 6 supporting both UMTS and GSM radio access technologies travels from a region where the GSM provides coverage to another region where the UMTS network provides coverage, and vice versa. In case UMTS RAT is currently in an active mode, the handover command is transmitted from UTRAN 5, while in case GSM RAT is currently in an active mode, the handover command is transmitted from BSS 3.”; see para 0008 “when a dual mode mobile terminal in a call mode in a region where the GSM/GPRS or UMTS provides coverage moves to another region where another radio access technology (RAT) provides coverage, it should be possible to perform a handover, switching channel to a concerned RAT network”)[ handover command is interpreted as information for switching based on coverage mode]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the information indicating whether to switch to the second cell based on a coverage mode of the wireless communication device in the system of Roberts. The motivation is to perform inter system handovers (Singh: see para 0003)
Modified Roberts doesn’t teach indicating whether the wireless communication device is in a normal coverage mode or in an enhanced coverage mode.
Kazmi (US 2020/0015097) teaches indicating whether the wireless communication device is in a normal coverage mode or in an enhanced coverage mode (see para 0151 “The method begins at step 810 when wireless device 110 determines whether a signal quality measurement for a signal transmitted between the wireless device and a network node associated with the first cell indicates a need for normal coverage or enhanced coverage in the first cell. In a particular embodiment, the signal may be transmitted from the wireless device to the network node 11”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine indicating whether the wireless communication device is in a normal coverage mode or in an enhanced coverage mode in the system of modified Kazmi. The motivation is to determine a current coverage enhancement. (Kazmi: See para 0022)
Regarding claim 13, Roberts teaches wherein the first and second RAT are each selected from a group consisting of: a global system for mobile communications (GSM) technology, a narrowband Internet-of-Things (NB-IoT) technology, an enhanced machine-type communications (eMTC) technology, a long-term evolution (LTE) technology, and a new radio (NR) technology. (see para 0027 “UMTS and GERAN systems are taken as an example to describe the embodiments of the invention for ease of illustration. The embodiments of the invention are equally applicable to other non-LTE systems, for example, the GSM system”; see para 0033 “see para 0033 “the terminal performs cell reselection according to the obtained dedicated priority list. Since the dedicated priority list indicates a priority as GERAN>UMTS>LTE”)
Regarding claim  14, Roberts teaches transmitting the message through a broadcast channel, wherein the message is included in at least one system information block. (see para 0030 “deliver a public priority list in system broadcast information.”)
Regarding claim  15, Roberts teaches wherein the information comprises at least one of:  information indicating whether to stay in either the first cell or the second cell based on a predefined cell selection priority value (see para 0048 “The public priority list delivered from the UMTS or GERAN system broadcast information indicates that the priority is LTE>UMTS>GERAN…. The dedicated priority list delivered in the LTE system via a dedicated signaling, the dedicated priority list indicates that the priority is GERAN>UMTS>LTE.”)[ GERAN> UMTS is interpreted as GERAN has high priority value that UMTS priority and cell reselection based on the priority received in the system information ] 

8.      Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 20160286453 A1) and Singh (US 20030139184) in view of Kazmi (US 2020/0015097) and further in view of Baek (US 2020/0029297 A1).

Regarding claim  16, Modified Roberts doesn’t teach wherein the wireless communication device is in a radio resource control (RRC) idle mode.
	Baek teaches wherein the wireless communication device is in a radio resource control (RRC) idle mode. (See para 0093 “when the MIB 110 and/or the eBCH 120 are received, the terminal in the idle mode”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the wireless communication device is in a radio resource control (RRC) idle mode in the system of Roberts. The motivation is to identify paging area information of a base station when the MIB and/or the eBCH  are received. (Baek: see para 0092)

Regarding claim  17,  Modified Roberts doesn’t teach information indicating a correspondence between a first service that the wireless communication device is configured to receive and the first RAT; information indicating a correspondence between a second service that the wireless communication device is configured to receive and the second RAT;  respective timing synchronization information of the first and second cells; a portion of at least one system information block associated with the first cell; and a portion of at least one system information block associated with the second cell. 
Baek teaches wherein the information comprises at least one of:  a portion of at least one system information block associated with the second cell. (see para 0244 “The indicator of the 5G base station 2030 may be included in system information (e.g., an MIB, an SIB, etc.)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the portion of at least one system information block associated with the first cell in the system of Roberts. The motivation is to accessing a cell by a terminal based on the information (Baek: see para 0085)

Regarding claim 18, Modified Roberts doesn’t teach wherein the wireless communication device is in a radio resource control (RRC) connected mode.
Baek teaches wherein the wireless communication device is in a radio resource control (RRC) connected mode. (See para 0266 “the terminal 2610 transitions from the idle mode to the connected mode.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the wireless communication device is in a radio resource control (RRC) connected mode in the system of Roberts. The motivation is to perform a system access procedure, by the terminal (Baek: para 0266)


	Regarding claim 19, Modified Roberts doesn’t teach in response to selecting the second cell to stay, initiating a random access procedure in the second cell. 
Baek teaches in response to selecting the second cell to stay, initiating a random access procedure in the second cell. (see para 0101 “For example, the base station 220 having received, in step 250, the paging access information (e.g., a terminal ID etc.) via msg1 of the random access procedure may transmit, in step 255, the paging signal to the terminal 210 via msg2 of the random access procedure”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine t in response to selecting the second cell to stay, initiating a random access procedure in the second cell in the system of Roberts. The motivation is to perform a system access procedure, by the terminal (Baek: para 0266).

Regarding claim 20, Modified Roberts doesn’t teach after transmitting a random access preamble from the wireless communication device, receiving the message as a random access response (RAR) message to the wireless communication node.
	Baek teaches after transmitting a random access preamble from the wireless communication device, receiving the message as a random access response (RAR) message to the wireless communication node. (see para 0101 “For example, the base station 220 having received, in step 250, the paging access information (e.g., a terminal ID etc.) via msg1 of the random access procedure may transmit, in step 255, the paging signal to the terminal 210 via msg2 of the random access procedure”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the in response to receiving a random access preamble from the wireless communication device, transmitting the message as a random access response (RAR) message to the wireless communication device in the system of Roberts. The motivation is to perform a system access procedure, by the terminal (Baek: para 0266).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416